UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December12, 2007 SCHAWK, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-09335 36-2545354 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 1695 River Road Des Plaines, IL 60018 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(847) 827-9494 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2 below): ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. The Board of Directors of Schawk, Inc. (the “Company”) approved an amendment to ArticleVI of the Company’s by-laws, as amended, to permit the Company to issue certificated or uncertificated shares.By being able to issue uncertificated shares, the Company may participate in the Direct Registration System (“DRS”) maintained by the Depository Trust Company.Among other things, DRS allows for book-entry recording of an issuer’s shares and for a transfer agent to electronically transfer a stockholder’s shares to the stockholder’s brokerage firm. The text of amended ArticleVI of the by-laws of the Company is filed as Exhibit 3.1 to this Current Report on Form 8-K.A complete copy of the Company’s by-laws, as amended, is filed as Exhibit3.2. Item 9.01(d).Exhibits. Exhibit 3.1 Amendment to the By-laws of Schawk, Inc., as amended. Exhibit 3.2 By-laws of Schawk, Inc., as amended SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SCHAWK, INC. Date: December18, 2007 By: /s/James J. Patterson James J. Patterson Senior Vice President and Chief Financial Officer INDEX TO EXHIBITS Exhibit Description 3.1 Amendment to the By-laws of Schawk, Inc., as amended. 3.2 By-laws of Schawk, Inc., as amended
